COXE, District Judge
(orally). The articles imported were opal glass bottles. They were imported in wooden cases having cardboard partitions. The only question for the court to determine is whether or not the packages in which they were imported were unusual and designed for use other than in the bona fide transportation of the bottles to the United States. The trend of judicial decision upon this question is to the effect that the additional duty cannot be levied unless it appeal's that it was the intention of the importer to introduce into the United States some article under the' guise of a covering which is designed by him for use other than as a covering after the importation is completed. If the covering is suitable, proper and not out of the ordinary, it should not be subjected to the additional duty. The court cannot say that this importer intended — to put it plainly — to commit a fraud upon the revenue or to introduce here the wooden cases for use other than as bona fide packages for his bottles. Of course bottles of this character require a package of some kind. To *731place them in a common wooden box, and prevent breakage by placing straw or pasteboard between them,, would seem to be a proper and usual manner of packing. Upon the evidence before the board it is quite clear that this importer has for a number of years been importing these bottles in precisely the same way in which, the bottles in question were imported. The board of appraisers reached a correct conclusion when they said this was a usual package for these bottles. Other importers may have brought in other bottles, or possibly similar bottles in a different way, but to say that the packages in question are exceptional, unusual, and so out of the ordinary, as to bring them within the provision in question does not seem to be warranted by the proof. The decision of the board is affirmed.